Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action

  Response to Arguments
	 
Applicant asserts the prior art of record does not suggest independent claim 1. 
In response, The Examiner respectfully disagrees and relies upon the combination of applied art to suggest a system (see Coronado Figures 4, 5 and para 0056), comprising: a processor (see Coronado Figure 4 block 305, Figure 5 and para 0056); and a memory that stores executable instructions that, when executed by the processor (see Coronado para 0069), facilitate performance of operations, comprising: determining an antivirus scan status of (reads on determining the status of the requested subfile, see Coronado Figure 7 block 565 and para 0072) an object (reads on a requested subfile, see Coronado Figure 7 block 565 and para 0071 – 0072) based on an open object request (reads on based on a received access request, see Coronado Figure 7 block 555 and para 0070) received from (reads on determining an antivirus scan of the file before the opening of the file is completed, see AAPA para 0002) a node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) of a cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002), wherein antivirus scanning of the object is a precondition for opening the object (reads on the combination of object storage systems that include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed, see AAPA para 0002 and subfiles with a cleared status may be accessed, see Coronado para 0052), and wherein the antivirus scan status of the object is one of an unscanned status (The Examiner construes this to be an obvious limitation of blocking opening a file until an antivirus scan of the file has been completed because one of ordinary skill in the art would consider it necessary if not obvious to determine the file is unscanned in order to make the determination that an antivirus scan has been completed, see AAPA para 0002), a queued status (reads on the status may be in-queue, see Coronado para 0050), or a scanned status (reads on the combination of status may be a cleared status, see Coronado para 0050, and determine an antivirus scan of the file has been completed, see AAPA para 0002); and based on the antivirus scan status being the queued status or the scanned status (reads on subfiles within the in-queue status may be accessed and access is permitted to cleared subfiles, see Coronado para 0050 and 0052), selectively facilitating the opening of the object at the node device while circumventing the precondition (reads on allowing access to the subfile if it has in-queue status or an antivirus scan of the file has been completed, see Coronado para 0050 and 0052 and AAPA para 0002), wherein the unscanned status indicates that a scan of a current state of the object has not been performed prior to receipt of the open object request (reads on determining an antivirus scan of the file has not been completed in response to the request to open the file, see AAPA para 0002), wherein the queued status indicates that the scan of the object is in process and has not completed prior to the receipt of the open object request (The Examiner asserts Coronado’s teaching of the status being in-queue, see Coronado para 0050 and 0072, is the same as indicating the object is awaiting antivirus scan processing and has not completed. The Examiner construes the act of being in queue and awaiting antivirus scanning to be the same as an active antivirus scan being in process); and wherein the scanned status indicates that a successful scan of the object has completed prior to the receipt of the open object request (reads on determining an antivirus scan of the file has been completed in response to the request to open the file, see AAPA para 0002).

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 14 recite “…the request…”; however, it is unclear to The Examiner which recitation of request the claimed subject matter corresponds to. As a result, the metes and bounds of the claim are not clear. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1 – 7 and 10 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado (US Pub. No. 2014/0059687 A1) in view of AAPA (Applicant Admitted Prior Art as disclosed in the as-filed disclosure).

Per claim 1, Coronado suggests a system (see Coronado Figures 4, 5 and para 0056), comprising: a processor (see Coronado Figure 4 block 305, Figure 5 and para 0056); and a memory that stores executable instructions that, when executed by the processor (see Coronado para 0069), facilitate performance of operations, comprising: determining an antivirus scan status of (reads on determining the status of the requested subfile, see Coronado Figure 7 block 565 and para 0072) an object (reads on a requested subfile, see Coronado Figure 7 block 565 and para 0071 – 0072) based on an open object request received (reads on based on a received access request, see Coronado Figure 7 block 555 and para 0070), wherein antivirus scanning of the object is a precondition for opening the object (reads on subfiles with a cleared status may be accessed, see Coronado para 0052), and wherein the antivirus scan status of the object is one of an unscanned status (reads on the status may be in-queue, see Coronado para 0050), a queued status (reads on the status may be in-queue, see Coronado para 0050), or a scanned status (reads on the status may be a cleared status, see Coronado para 0050); and based on the antivirus scan status being the queued status or the scanned status (reads on subfiles within the in-queue status may be accessed and access is permitted to cleared subfiles, see Coronado para 0050 and 0052), selectively facilitating the opening of the object at the node device while circumventing the precondition (reads on allowing access to the subfile if it has in-queue status, see Coronado para 0050 and 0052), wherein the queued status indicates that the scan of the object is in process and has not completed prior to the receipt of the open object request (The Examiner asserts Coronado’s teaching of the status being in-queue, see Coronado para 0050 and 0072, is the same as indicating the object is awaiting antivirus scan processing and has not completed. The Examiner construes the act of being in queue and awaiting antivirus scanning to be the same as an active antivirus scan being in process). The prior art of record is silent on explicitly stating a node device of a cluster of node devices.

[0050] The status 230 may be selected from the group consisting of in-queue, quarantined, and cleared statuses. The in-queue status may indicate that a subfile 205 is scheduled to be scanned by a server 110, but has not been found to be clear of viruses or malware. In one embodiment, subfiles 205 within the in-queue status may be accessed. Alternatively, subfiles 205 with the in-queue status may not be accessed. As used herein, accessed refers to a subfile 205 being read from and/or written to buy an application, an operating system, or the like.

[0051] The quarantined status may indicate that a virus or other malware has been found in the subfile 205. In one embodiment, subfiles 205 with a quarantined status may not be accessed. Subfiles 205 with the quarantined status may be scheduled for mitigation. The mitigation may include deleting a virus and/or malware from the subfile 205, overwriting the subfile 205 with a backup copy, and rebuilding the subfile 205 using error codes and/or redundant data, and the like.

[0052] The cleared status may indicate that the subfile 205 has been scanned and that no viruses or other malware have been found. In one embodiment, subfiles 205 with a cleared status may be accessed. For example, if the first subfile 205a of a large database file 200 has been scanned and has a cleared status, the first subfile 205a may be accessed. 

[0056] FIG. 5 is a schematic block diagram illustrating one embodiment of a scanning apparatus 350. The scanning apparatus 350 may be embodied in the computer 300. The apparatus 350 includes the antivirus control file 320, a division module 325, and an access module 330. The antivirus control file 320 is the antivirus control file 320 of FIG. 3. 

[0069] FIG. 7 is a schematic flow chart diagram illustrating one embodiment of an access method 550. The method 550 may perform the functions of the apparatus 350. In addition, the method 550 may be performed by computer readable storage medium storing computer readable program code.

[0070] The method 550 starts, and in one embodiment the access module 330 receives 555 an access request to access an address range and/or address in the file 200. The access request may be received 550 from an operating system, an application, or the like.

[0071] The access module 330 identifies 560 the subfile 205 and/or subfiles 205 corresponding to the address range and/or the address. In one embodiment, the access module 330 uses the antivirus control file 320 to identify 560 the subfile 205.

[0072] The access module 330 determines 565 if the requested subfile 205 is accessible. In one embodiment, the requested subfile 205 is accessible if the status 230 of the subfile 205 is cleared. In a certain embodiment, the requested subfile 205 is also accessible if the status 230 of the subfile 205 is in-queue. If the requested subfile 205 is accessible, the requesting application or operating system is permitted to access 570 the subfile 205.

[0073] If the access module 330 determines 565 that the requested subfile 205 is not accessible, such as if the status 230 of the subfile 205 is quarantined, the access module 330 may not permit 575 access to the requested subfile 205. In one embodiment, the request to access the subfile 205 is stored and granted when the status 230 for the subfile 205 changes to cleared. 




    PNG
    media_image1.png
    941
    954
    media_image1.png
    Greyscale


AAPA suggests 
determining an antivirus scan status of an object based on an open object request received from (reads on determining an antivirus scan of the file before the opening of the file is completed, see AAPA para 0002) a node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) of a cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002), wherein antivirus scanning of the object is a precondition for opening the object (reads on object storage systems that include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed, see AAPA para 0002), and wherein the antivirus scan status of the object is one of an unscanned status (The Examiner construes this to be an obvious limitation of blocking opening a file until an antivirus scan of the file has been completed because one of ordinary skill in the art would consider it necessary if not obvious to determine the file is unscanned in order to make the determination that an antivirus scan has been completed, see AAPA para 0002), or a scanned status (reads on determine an antivirus scan of the file has been completed, see AAPA para 0002),  wherein the unscanned status indicates that a scan of a current state of the object has not been performed prior to receipt of the open object request (reads on determining an antivirus scan of the file has not been completed in response to the request to open the file, see AAPA para 0002); and wherein the scanned status indicates that a successful scan of the object has completed prior to the receipt of the open object request (reads on determining an antivirus scan of the file has been completed in response to the request to open the file, see AAPA para 0002).

[0002] Distributed storage systems and/or object storage systems can provide a wide range of storage services while achieving high scalability, availability, and serviceability. Operations of distributed storage systems and/or object storage systems can include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed. Thus, the lock domain can be utilized for the purpose of preventing file system activity until antivirus scans have been completed. For example, the opening of a file can be blocked until an antivirus scan of the file has been completed in response to the request to open the file. Accordingly, the file can be scanned redundantly since there is no mechanism by which a node can know that another node (or the node itself) has previously submitted the file for antivirus scanning. Accordingly, unnecessary delays can be experienced at the requesting node while waiting for a redundant antivirus scan of the file. Further, the load on antivirus scanners is increased based on the redundant scans.
[0003] The above-described context with respect to conventional storage systems is merely intended to provide an overview of current technology and is not intended to be exhaustive. Other contextual description, and corresponding benefits of some of the various non-limiting embodiments described herein, can become further apparent upon review of the following detailed description.

[0032] In distributed file systems (or storage systems) or cluster file systems for which antivirus scanning of a resource (e.g., an object, a file, and so on) is a prerequisite to opening (e.g., viewing, reading, modifying, writing to, and so on) the resource, a resource can be scanned multiple times and, in some cases, in succession. For example, a file can undergo antivirus scanning and, upon successful completion of the scan, is opened at a first node. A second node requests the file and, after the first node is finished with the file, and prior to opening the file at the second node, the file undergoes a second antivirus scan. Accordingly, redundant scans on a single file can be performed. Further, it is not known which node is performing a scan and, thus, more redundant antivirus scans might be performed.

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the storage teachings of the prior art of record by integrating the node and storage system teachings of AAPA to realize the instant limitations. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to include in the storage teachings of the prior art of record the ability to have a node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) of a cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002) wherein antivirus scanning of the object is a precondition for opening the object (reads on object storage systems that include a lock domain utilized for the purpose of preventing activity until an antivirus scan has been completed, see AAPA para 0002), as suggested by AAPA, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. The motivation to combine the references is applied to all dependent claims under this heading.

Per claim 2, the prior art of record further suggests based on the antivirus scan status being the scanned status (reads on if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0052) and prior to the selectively facilitating the opening of the object at the node device (reads on prior to be it being currently requested, see Coronado Figure 7 block 555), returning a result of a previous scan of the object performed prior to the determining of the antivirus scan status (reads on if the file already has a scan status indicating malware free then use that scan status to determine file access, see Coronado para 0050, 0052, 0072 and AAPA para 0002 and 0032).
Per claim 3, the prior art of record further suggests wherein the operations further comprise: based on the antivirus scan status being the queued status (reads on the in-queue status may indicate that a subfile 205 is scheduled to be scanned by a server 110, but has not been found to be clear of viruses or malware, see Coronado para 0050), waiting for completion of a scan of the object (reads on if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0052); and returning a result of the scan of the object after the completion of the scan (reads on if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0052), wherein the selectively facilitating the opening of the object at the node device comprises selectively facilitating the opening of the object at the node device based on the result (reads on not accessing subfiles with the in-queue status but if the subfile has been scanned and has a cleared status, the subfile may be accessed, see Coronado para 0050 and 0052). 
Per claim 4, the prior art of record further suggests wherein the node device is a first node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and para 0032), wherein the scanned status is based on a previous scan of the object performed (reads on the cleared status is based on the file being previously scanned and found to be without malware, see Coronado para 0052) in response to a previous request for the object (reads on access to the subfile is granted only after receiving an access request and the subfile being previously found to have the cleared status, see Coronado Figure 7 and para 0052) by the first node device or by a second node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002) of the cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002 and 0032), wherein the previous scan was performed (reads on the current cleared status indicates the subfile was previously scanned and no malware was found, see Coronado para 0052) prior to the determining the antivirus scan status (reads on prior to the second antivirus scan, see AAPA para 0032), and wherein the previous request was received prior to the open object request being received (reads on the second node requests the file and after the first node is finished with the file and prior to opening the file at the second node, see AAPA para 0032).
Per claim 5, the prior art of record further suggests wherein the node device is a first node device (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002 and 0032), wherein the queued status is based on a request to open the object  (reads on determining the status of antivirus scan of the file is in-queue in response to the request to open the file, see AAPA para 0002 and Coronado para 0050) received from a second node device (reads on the other of at least two nodes that have the ability to access the file, see AAPA para 0002 and 0032) of the cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002 and 0032), and wherein the scan of the object (reads on determining an antivirus scan of the file has not been completed in response to the request to open the file, see AAPA para 0002), based on the request from the second node device (reads on the second node requests the file after it has been requested by a first node, see AAPA para 0032), is not completed prior to the receiving the open object request (reads on the scan status is in-queue prior to receiving the request to open the file, see AAPA para 0002 and Coronado para 0050).  
Per claim 6, the prior art of record further suggests wherein the operations further comprise: based on the antivirus scan status being the unscanned status, performing the antivirus scanning of the object in response to the open object request (reads on antivirus scanning of a resource is a prerequisite to opening the resource, see AAPA para 0032),wherein the selectively facilitating the opening of the object at the node device comprises selectively facilitating the opening of the object at the node device based on the performing the antivirus scanning (reads on the resource isn’t opened unless an antivirus scan has occurred, see AAPA para 0032).
Per claim 7, the prior art of record further suggests wherein the performing the antivirus scanning of the object further comprises storing a result of the antivirus scanning in a data store that is accessible for subsequent antivirus scan status determinations (reads on the access module maintains a scan status of each subfile, see Coronado para 0064 and 0073), after the antivirus scanning (reads on when the server completes scanning of the subfile, see Coronado para 0064), for the object or for other objects (reads on for each subfile, see Coronado para 0049 and 0064), other than the object (reads on for each subfile, see Coronado para 0049 and 0064), available for the node devices of the cluster of node devices (reads on at least the two nodes that have access to the file, see AAPA para 0002).
Per claim 10, the prior art of record further suggests wherein the object is a file stored on a distributed file system (see AAPA para 0002).
Per claim 11, the prior art of record further suggests wherein the cluster of node devices are nodes of a distributed file system (see AAPA para 0002).
Claim 12 is analyzed with respect to claim 1.
Claim 13 is analyzed with respect to claim 4. 
Claim 14 is analyzed with respect to claim 5.
Claim 15 is analyzed with respect to claim 3.
Claim 16 is analyzed with respect to claim 10.
Claim 17 is analyzed with respect to claim 11.
Claim 18 the non-transitory machine readable medium (Coronado para 0003) is analyzed with respect to claim 1.
Per Claim 19, the prior art of record further suggests wherein the node equipment is a first node equipment (reads on one of at least two nodes that have the ability to access the file, see AAPA para 0002), wherein the request is a first request (reads on a different node requests the file after it is requested by a current node, see AAPA para 0032), wherein the queued state is based on a second request from a second node equipment (reads on the status may be in-queue which indicates that a file is scheduled to be scanned by a server but has not been scanned yet, see Coronado para 0050) received before the first request (reads on a different node requests the file after it is requested by a current node, see AAPA para 0032), and wherein the antivirus scan of the object based on the second request is not completed prior to receipt of the first request (reads on the file is in the in-queue state when the second request is received, see AAPA para 0032 and Coronado para 0050).
Claim 20 is analyzed with respect to claim 4.


Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado in view of AAPA in view of Heath (US Patent No. 5553239).


Per claim 8, the prior art of record further suggests wherein the determining the antivirus scan status comprises receiving an antivirus domain lock in response to the open object request (reads on opening of a file can be blocked until an antivirus scan of the file has been completed in response to the request to open the file, see AAPA para 0002). The prior art of record does not explicitly state receiving a lock value block data in response to a request.
Heath suggests 
receiving a lock value block data (reads on the process has requested and has been accorded the lock which comprises a lock value block to efficiently transfer information between cooperating processes, see Heath col. 9 lines 31 – 61) in response to a request (reads on after the process has requested the lock value block is accorded to the process, see Heath col. 9 lines 31 – 61).
[col. 4 lines 43 – 52]
The modules of the invention are organized in a manner that provides smooth operation on servers organizes as clusters. As used herein, a "cluster" refers to a group of linked computers, or "nodes," that share a common mass storage device (generally a group of hard disks); the storage device appears local to each node even though it is actually a shared resource. A suitable operating system synchronizes access to file space on the storage device in a manner that resolves contention and avoids simultaneous data alterations.

[col. 9 lines 31 – 61]
The OpenVMS system utilizes a number of functions that facilitate interprocess communications and synchronize access to the common mass storage device. One communication function is the VMS mailbox, which allows a process to deposit a message or data into an address space accessible by other processes; any of these can access the mailbox and thereby obtain the stored items. An important synchronization function is the Distributed Lock Manager ("DLM"), which allows a process to restrict access to a common resource (most often a designated address range within a hard disk), thereby protecting a transaction from interference from other, concurrently executing transactions. A "lock" can be exclusive, meaning that only the process that has requested and been accorded the lock by the OpenVMS operating system can read or write to the locked resource, or can accord shared access among applications; for example, a process can request a write lock, which forbids other applications from writing onto the resource, but which permits them to read resource data. When the process that obtained the lock no longer needs priority access to the locked resource, it notifies the OpenVMS operating system, which releases the lock and frees the resource for common use once again. Associated with each lock resource is a small data area called a lock value block. The information in this block can be used to efficiently transfer information between cooperating processes. The locks span the entire cluster and are therefore ideal for use as an interprocess communication mechanism. A process can also store information in a lock, so that if another process obtains the lock after its release, the other process will also gain access to the stored information.

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the object and lock teachings of the prior art of record by integrating the well-known lock value block teachings to efficiently store and transfer information between processes teaching of Heath. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, it would have been obvious to one of ordinary skill in the art to include in the object and lock teachings of the prior art of record by integrating the well-known lock value block teachings to efficiently store and transfer information between processes. As a result, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. The motivation to combine the references is applied to all dependent claims under this heading.

Per claim 9, the prior art of record further suggests wherein a value of the lock value block data is a defined fixed data size (reads on historically lock value blocks are 64 bit, see AAPA para 0055).

Conclusion
The prior art of record still reads on Applicant’s claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is ((571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


                                                                                                                                                                                            
/BRIAN F SHAW/Primary Examiner, Art Unit 2496